Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al (U.S. Pub. No. 2017/0041271 A1) and Libin et al (2015/0141076 A1).

As per claim 1 Tal disclosed an apparatus comprising: a processor; and a memory coupled with the processor (paragraph.104), the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations (paragraph.105) {Implemented via a processor, memory and executable instructions for operation} comprising: obtaining first information of a user, wherein the user is associated with a mobile device (paragraphs.4 and 70) {User ID associated with the user of the mobile device who wants to take action}, and wherein the first information comprises demographic information of the user associated with the mobile device, based on the demographic information of the user associated with the mobile device (paragraph.29) { A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories}. Although Tal disclosed utilizing appropriate communication networks to include LANs and WANs to communicate (paragraph.109), however, Tal did not explicitly disclose determining whether to communicate with the user associated with the mobile device via local area communication or wide area communication during a first period; determining to communicate via the wide area communication during the first period; and based on the determining to communicate via the wide area communication during the first period, sending an alert to invite the user associated with the mobile device to communicate with a remote domain. In the same field of endeavor Libin disclosed determining whether to communicate with the user associated with the mobile device via local area communication (paragraph.12) or wide area communication during a first period (paragraphs. 60) {In some instances, the smartphone 510 may be the only component of the personal mobile network with nearly permanent connection with cloud services and applications 520 via a cellular network 525 or other WAN (Wide Area Network) connection(s)}; determining to communicate via the wide area communication during the first period (Figures.5 and 6, paragraph.59); and based on the determining to communicate via the wide area communication during the first period (paragraphs 59 and 60), sending an alert to invite the user associated with the mobile device to communicate with a remote domain (paragraph.31) {The system may generate, for example, an audio request to the user replayed by a smartphone at the step 2c, above. I.E. 2c. If the authentication result is positive, so that the smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether to communicate with the user associated with the mobile device via local area communication or wide area communication during a first period; determining to communicate via the wide area communication during the first period; and based on the determining to communicate via the wide area communication during the first period, sending an alert to invite the user associated with the mobile device to communicate with a remote domain as disclosed by Libin in the apparatus disclosed by Tal in order to make the system more robust, versatile and user friendly.


As per claims 8 Tal disclosed a system comprising: a mobile device (paragraph.4); and an apparatus communicatively connected with the mobile device (paragraphs.5) {Mobile devices in communication with other entities in a network}, the apparatus comprising: a processor (paragraph.104); and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations (paragraph. 105) {Implemented via a processor, memory and executable instructions for operation} comprising: obtaining first information of a user, wherein the user is associated with the mobile device (paragraphs.4 and 70) {User ID associated with the user of the mobile device who wants to take action}, and wherein the first information comprises a preference of the user associated with the mobile device; based on the preference of the user associated with the mobile device (paragraph.29) { A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories}. Although Tal disclosed utilizing appropriate communication networks to include LANs and WANs to communicate (paragraph.109), however, Tal did not explicitly disclose determining whether to communicate with the user associated with the mobile device via local area communication or wide area communication during a first period; determining to communicate via the wide area communication during the first period; and based on the determining to communicate via the wide area communication during the first period, sending an alert to invite the user associated with the mobile device to communicate with a remote domain. In the same field of endeavor Libin disclosed determining whether to communicate with the user associated with the mobile device via local area communication (paragraph.12) or wide area communication during a first period (paragraphs. 60) {In some instances, the smartphone 510 may be the only component of the personal mobile network with nearly permanent connection with cloud services and applications 520 via a cellular network 525 or other WAN (Wide Area Network) connection(s)}; determining to communicate via the wide area communication during the first period (Figures.5 and 6, paragraph.59); and based on the determining to communicate via the wide area communication during the first period (paragraphs 59 and 60), sending an alert to invite the user associated with the mobile device to communicate with a remote domain (paragraph.31) {The system may generate, for example, an audio request to the user replayed by a smartphone at the step 2c, above. I.E. 2c. If the authentication result is positive, so that the smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether to communicate with the user associated with the mobile device via local area communication or wide area communication during a first period; determining to communicate via the wide area communication during the first period; and based on the determining to communicate via the wide area communication during the first period, sending an alert to invite the user associated with the mobile device to communicate with a remote domain as disclosed by Libin in the apparatus disclosed by Tal in order to make the system more robust, versatile and user friendly.

As per claims 3 and 9 Tal-Libin disclosed the apparatus of claim 1, the operations further comprising: obtaining an indication that the user associated with the mobile device is proximate to the remote domain during a second period (Libin, paragraphs.26 and 27) { Once a direction toward the home of the user and a sufficient proximity from the home has been detected by the car navigator, the navigator activates the application instance on the smartphone, which calculates an estimated travel time based on traffic conditions provided by the car navigation system}; and based on the user associated with the mobile device being proximate to the remote domain (Libin, paragraphs. 28) { As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user }, changing communication with the user associated with the mobile device from the wide area communication to the local area communication (Libin, paragraphs.29) {The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal in order to make the system more robust, versatile and user friendly.

As per claims 4 and 10 Tal-Libin the apparatus of claim 1, wherein the local area communication integrates local devices of the remote domain or augmented reality to communicate second information (Libin, paragraph.60) {Many smartphones may serve as Wi-Fi hotspots and provide Internet connectivity to other Wi-Fi devices, such as notebooks or certain models of augmented reality devices}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal in order to make the system more robust, versatile and user friendly.

As per claims 5 and 12 Tal-Libin the apparatus of claim 1, wherein the remote domain comprises a house and the operations further comprising adjusting an environment of the house prior to allowing entry to the house, wherein the adjusting is based on the first information of the user (Libin, paragraphs. 26-29) {As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user. The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal in order to make the system more robust, versatile and user friendly.

As per claims 6 and 13 Tal-Libin disclosed the system of claim 8, wherein the remote domain comprises a house and the operations further comprising adjusting an environment of the house prior to allowing entry to the house (Liben, paragraphs. 26-29) {As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user. The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}, wherein the adjusting is based on the first information of the user, wherein the environment comprises temperature (Liben, paragraph.30) {The smartphone logs into the home network and checks whether there is anybody at home. If there is nobody at home, the smartphone directs the home network to activate climate control (HVAC)} or lighting (Libin, paragraph.54) {Controlling an appliance}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal in order to make the system more robust, versatile and user friendly.

As per claim 7 Tal-Libin disclosed the apparatus of claim 1, wherein the remote domain comprises a house and the operations further comprising adjusting an environment of the house prior to allowing entry to the house (Liben, paragraphs. 26-29) {As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user. The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}, wherein the adjusting is based on the first information of the user, wherein the environment comprises lighting (Libin, paragraph.54) {Controlling an appliance}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal in order to make the system more robust, versatile and user friendly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al (U.S. Pub. No. 2017/0041271 A1), Libin et al (U.S. Pub. No. 2015/0141076 A1) and Ziraknejad et al (U.S. Pub. No.2019/0208421).

As per claim 15 Tal disclosed a computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations (paragraph.111) comprising: obtaining first information of a user, wherein the user is associated with a mobile device (paragraphs.4 and 70) {User ID associated with the user of the mobile device who wants to take action}, and wherein the first information comprises mobile device usage information of the user associated with the mobile device; based on the mobile device usage information for the user associated with the mobile device (paragraphs.29 and 81) { A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories. Also includes user history}. Although Tal disclosed utilizing appropriate communication networks to include LANs and WANs to communicate (paragraph.109), however, Tal did not explicitly disclose determining whether to communicate with the user associated with the mobile device via local area communication or wide area communication during a first period; determining to communicate via the wide area communication during the first period; based on the determining to communicate via the wide area communication during the first period, sending an alert to invite the user associated with the mobile device to communicate with a remote domain. In the same field of endeavor Libin disclosed determining whether to communicate with the user associated with the mobile device via local area communication (paragraph.12) or wide area communication during a first period (paragraphs. 60) {In some instances, the smartphone 510 may be the only component of the personal mobile network with nearly permanent connection with cloud services and applications 520 via a cellular network 525 or other WAN (Wide Area Network) connection(s)}; determining to communicate via the wide area communication during the first period (Figures.5 and 6, paragraph.59); based on the determining to communicate via the wide area communication during the first period, sending an alert to invite the user associated with the mobile device to communicate with a remote domain (paragraph.31) {The system may generate, for example, an audio request to the user replayed by a smartphone at the step 2c, above. I.E. 2c. If the authentication result is positive, so that the smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}. However, both Tal and Libin did not explicitly disclose and based on acceptance of the invite, assigning a token for the user associated with the mobile device to further communicate with the remote domain. In the same field of endeavor {Provide access and perform operation of the resource and provide home automation tasks}, Ziraknejad disclosed based on acceptance of the invite, assigning a token for the user associated with the mobile device to further communicate with the remote domain (paragraph.75) {Mobile device 110 receives a password (I.E. token) for accessing the resource. The access application of the mobile device 110 can present an interface to the user, after pairing with the resource 120, requesting the user's password for the computer 102. This password can later be provided to the resource 120 to gain access, for example, to unlock the resource 120, to login to the resource 120, or to perform another authorization action}.
It would have been oblivious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated based on acceptance of the invite, assigning a token for the user associated with the mobile device to further communicate with the remote domain as disclosed by Ziraknejad in the computer readable storage medium disclosed by Tal and Libin in order to make the computer readable storage medium more robust, secure and user friendly.

As per claims 2 and 11, wherein Tal-Libin disclosed the apparatus of claim 1. However, Libin did not explicitly disclose the operations further comprise, based on acceptance of the invite, assigning a token for the user associated with the mobile device to further communicate with the remote domain. In the same field of endeavor, Ziraknejad disclosed the operations further comprising based on acceptance of the invite, assigning a token for the user associated with the mobile device to further communicate with the remote domain (paragraph.75) {Mobile device 110 receives a password (I.E. token) for accessing the resource. The access application of the mobile device 110 can present an interface to the user, after pairing with the resource 120, requesting the user's password for the computer 102. This password can later be provided to the resource 120 to gain access, for example, to unlock the resource 120, to login to the resource 120, or to perform another authorization action}.
It would have been oblivious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated based on acceptance of the invite, assigning a token for the user associated with the mobile device to further communicate with the remote domain as disclosed by Ziraknejad in the computer readable storage medium disclosed by Tal and Libin in order to make the apparatus more robust, secure and user friendly.

As per claim 16 TAL-Libin-Ziraknejad disclosed the computer readable storage medium of claim 15, wherein the operations further comprise: obtaining an indication that the user associated with the mobile device is proximate to the remote domain during a second period (Libin, paragraphs.26 and 27) {Once a direction toward the home of the user and a sufficient proximity from the home has been detected by the car navigator, the navigator activates the application instance on the smartphone, which calculates an estimated travel time based on traffic conditions provided by the car navigation system}; and based on the user associated with the mobile device being proximate to the remote domain (Libin, paragraphs. 28) {As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user}, changing communication with the user associated with the mobile device from the wide area communication to the local area communication (Libin, paragraphs.29) {The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal and Ziraknejad in order to make the system more robust, versatile and user friendly.

As per claim 17 Tal-Libin-Ziraknejad disclosed the computer readable storage medium of claim 15, wherein the local area communication integrates local devices of the remote domain to communicate second information (Ziraknejad, paragraphs.87 and 146) {The server 130 or the devices 110, 120 may determine that a second authentication factor is required for access to be granted. As a result, the server 130 may prompt the user to enter a further authentication factor, e.g., voice signal, fingerprint, password, etc. for automatic access to proceed}.
It would have been oblivious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the local area communication integrates local devices of the remote domain to communicate second information as disclosed by Ziraknejad in the computer readable storage medium disclosed by Tal-Libin in order to make the computer readable storage medium more scalable, secure and user friendly.

As per claim 18 Tal-Libin-Ziraknejad disclosed the computer readable storage medium of claim 15, wherein the local area communication integrates augmented reality to communicate second information (Libin, paragraph.60) {Many smartphones may serve as Wi-Fi hotspots and provide Internet connectivity to other Wi-Fi devices, such as notebooks or certain models of augmented reality devices}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal and Ziraknejad in order to make the system more robust, versatile and user friendly.

As per claim 19 Tal-Libin-Ziraknejad disclosed the computer readable storage medium of claim 15, wherein the remote domain comprises a house, wherein the operations further comprise adjusting an environment of the house prior to allowing entry to the house (Libin, paragraphs. 26-29) {As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user. The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}. Although Libin disclosed controlling a home appliance based on the user information, however Libin did not explicitly disclose adjusting ambient noise based on the user information. In the same field of endeavor Ziraknejad wherein the adjusting is based on the first information of the user associated with the mobile device, and wherein the environment comprises ambient noise (Ziraknejad. paragraphs.44) {Controlling Home stereo system}.
It would have been oblivious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the adjusting is based on the first information of the user associated with the mobile device, and, wherein the environment comprises ambient noise as disclosed by Ziraknejad in the computer readable storage medium disclosed by Libin in order to make the computer readable storage medium more scalable and user friendly.

As per claim 20 Tal-Libin-Ziraknejad disclosed the computer readable storage medium of claim 15, wherein the remote domain comprises a house, wherein the operations further comprise adjusting an environment of the house prior to allowing entry to the house (Libin, paragraphs. 26-29) {As soon as the estimated travel time crosses a time threshold to start preparing the home for arrival of the user. The smartphone user (the car driver) has been identified as the valid owner, the authentication device unlocks the communication capability of the smartphone application with the home network of the user.}, wherein the adjusting is based on the first information of the user associated with the mobile device, and wherein the environment comprises lighting (Libin, paragraph.54) {Controlling an appliance}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above teaching as disclosed by Libin in the apparatus/system disclosed by Tal and Ziraknejad in order to make the system more robust, versatile and user friendly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647